                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




JERMAINE O. ROBERTS                       :
                                          :       CIVIL ACTION
              Plaintiff                   :
                                          :
       v.                                 :       NO. 15-6629
                                          :
D.A. SETH WILLIAMS, et al.                :
                                          :
              Defendant                   :

                                          ORDER

       AND NOW, this 31st      day of December, 2018, following upon consideration of

Defendants’ Motion for Summary Judgment (Doc. 62) (Def. Mot.) and Plaintiff’s Response in

Opposition (Doc. 63) (Pl. Resp.), and for the reasons stated in the accompanying Memorandum

Opinion, IT IS HEREBY ORDERED THAT the Motion is GRANTED and JUDGMENT IS

ENTERED in favor of Defendants Detectives Funk and Fitzgerald and against Plaintiff.

       The Clerk of Court shall mark this case CLOSED.




                                                  BY THE COURT:



                                                  _/s/ David R. Strawbridge, USMJ ___
                                                  DAVID R. STRAWBRIDGE
                                                  UNITED STATES MAGISTRATE JUDGE
